Weltner, Justice.
The facts of this case are set forth fully in Jackson v. Southern Pan & Shoring Co., 258 Ga. 401 (369 SE2d 239) (1988).
Jackson attempted to exercise a stock purchase warrant in May 1987. Southern Pan initiated a declaratory judgment action challenging the validity of the warrant. This court held that “[t]he trial court . . . erred by holding the warrant invalid and erred by denying Jackson’s motion for summary judgment on her claim that the warrant is valid and enforceable.” Jackson v. Southern Pan & Shoring Co., 258 Ga. at 403. Additionally, we entered the following order: “Sarah B. Jackson has filed with this Court a Motion for Restraining Order and Other Equitable Relief, which we decline to reach. The trial court is directed to hear and decide this motion pursuant to OCGA § 9-11-62 (c).”
After hearing, the trial court entered a restraining order against Southern Pan. Following additional motions and hearings, the trial court entered a second order, directing inter alia that Southern Pan relinquish control of the company to Jackson and issue share certificates accordingly. Southern Pan appealed.
These orders were consistent with the order of this court. The trial court did not abuse its discretion, nor exceed the bounds of its *261lawful authority.
Decided May 4, 1989
Reconsideration denied May 31, 1989.
Martin, Snow, Grant & Napier, George C. Grant, Edward J. Harrell, Rich, Bass, Kidd & Witcher, Casper Rich, King & Spalding, Griffin B. Bell, M. Robert Thornton, for appellants.
Sell & Melton, John D. Comer, Ellwood F. Oakley III, for appellee.

Judgment affirmed.


All the Justices concur, except Bell, J., who concurs in the judgment only.